CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in this Registration Statement on Form N-14 of our report dated March 2, 2015, relating to the financial statements and financial highlights of HCIM Trust comprising Hatteras Disciplined Opportunity Fund for the year ended December 31, 2014, and to the references to our firm under the headings “Independent Registered Public Accounting Firm,” “Experts,” and “Financial Highlights” in the Information Statement/Prospectus. /s/ Cohen Fund Audit Services Cohen Fund Audit Services, Ltd. Cleveland, Ohio May 22, 2015
